Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 102
Claim(s) 1, 4, 5, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilke (US 2004/0048977 A1).
Regarding Claims 1, 4, 5, and 15, Wilke teaches powder slurries comprising acrylic binder and blocked polyisocyanate curing agent (Abstract). The powder compositions are coating compositions (¶ 2). Wilke describes an embodiment where the powder composition comprises an acrylic resin derived from monomers comprising ethylhexyl acrylate (side chain having an alkyl group with 6 carbon atoms) and 4-hydroxybutyl methacrylate (hydroxyalkyl group with 4 carbon atoms) (¶ 268-275). The resulting resin powders are construed as “particles”. The acrylic resin comprises 424 pbw ethylhexyl acrylate relative to 953 pbw total monomers used (¶ 269), equivalent to 44.5 wt% of ethylhexyl acrylate units within the acrylic resin. No colorants are added to the powder coating material (¶ 274-278). 
Claim Rejections - 35 USC § 102/103
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wilke (US 2004/0048977 A1).
Wilke teaches powder slurries comprising acrylic binder and blocked polyisocyanate curing agent (Abstract). The powder compositions are coating compositions (¶ 2). Wilke describes an embodiment where the powder composition comprises an acrylic resin derived from monomers comprising ethylhexyl acrylate (side chain having an alkyl group with 6 carbon atoms) and 4-hydroxybutyl methacrylate (hydroxyalkyl group with 4 carbon atoms) (¶ 268-275). The resulting resin powders are construed as “particles”. The acrylic resin comprises 424 pbw ethylhexyl acrylate relative to 953 pbw total monomers used (¶ 269), equivalent to 44.5 wt% of ethylhexyl acrylate units within the acrylic resin. No colorants are added to the powder coating material (¶ 274-278). 
Regarding Claim 7, Wilke teaches preferred powder compositions that comprise inorganic fillers such as metal powders, platelet-shaped inorganic fillers and transparent inorganic nanoparticle fillers (¶ 202-204, 216-219). The position is taken that the disclosure of Wilke is of sufficient specificity to anticipate a powder composition further comprised of inorganic fillers such as metal powders, platelet-shaped inorganic fillers and transparent inorganic nanoparticle fillers. Alternatively, it would have been obvious to one of ordinary skill in the art to further incorporate inorganic fillers such as metal powders, platelet-shaped inorganic fillers and transparent inorganic nanoparticle fillers within the powder coating compositions of Wilke thereby predictably affording workable powder coating compositions in view of the teachings of Wilke.
Claim Rejections - 35 USC § 103
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilke (US 2004/0048977 A1).
Wilke teaches powder slurries comprising acrylic binder and blocked polyisocyanate curing agent (Abstract). The powder compositions are coating compositions (¶ 2). Wilke describes an embodiment where the powder composition comprises an acrylic resin derived from monomers comprising ethylhexyl acrylate (side chain having an alkyl group with 6 carbon atoms) and 4-hydroxybutyl methacrylate (hydroxyalkyl group with 4 carbon atoms) (¶ 268-275). The resulting resin powders are construed as “particles”. The acrylic resin comprises 424 pbw ethylhexyl acrylate relative to 953 pbw total monomers used (¶ 269), equivalent to 44.5 wt% of ethylhexyl acrylate units within the acrylic resin. No colorants are added to the powder coating material (¶ 274-278). 
Regarding Claim 3, the embodiment of Wilke differs from the subject matter claimed in that a secondary or tertiary hydroxyl group is not used. Wilke teaches several hydroxyl-containing sidechains can be used such as 3-hydroxybutyl (¶ 95), which is a secondary hydroxyl group. It would have been obvious to one of ordinary skill in the art to substitute 4-hydroxybutyl with 3-hydroxybutyl groups and thereby predictably afford workable powder coating compositions as taught by Wilke. 
Regarding Claim 8, Wilke differs from the subject matter claimed in that an additional organic resin particle is not described. However, it is noted the acrylic particles themselves described by Wilke are organic resin particles. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). In light of the express teachings of Wilke and the cited case law, it would have been obvious to one of ordinary skill in the art to utilize combinations of differing acrylic powders within the compositions of Wilke thereby predictably affording workable curable powder compositions in accordance with the teachings of Wilke.
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilke (US 2004/0048977 A1) in view of Eguchi (EP0250183 A2).
The discussion regarding Wilke within ¶ 11-13 is incorporated herein by reference.
Regarding Claims 8 and 10, Wilke differs from the subject matter claimed in that the further inclusion of crosslinked/gel particles is not described. Eguchi teaches the incorporation of crosslinked polymer particles into coating powder compositions (Abstract; Page 3, Lines 1-6). Eguchi teaches the particles provide excellent appearance and improved weather resistance and hardness (Page 1, Lines 4-8). It would have been obvious to one of ordinary skill in the art to utilize the crosslinked polymers of Eguchi within the powder coating compositions of Wilke because doing so would provide excellent appearance and improved weather resistance and hardness as taught by Eguchi. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilke (US 2004/0048977 A1) in view of Eguchi (EP0250183 A2) as evidenced by Lange (Colloid & Polymer Sci, 1986, 264, 488-493).
The discussion regarding Wilke and Eguchi within ¶ 15-16 is incorporated herein by reference.
Regarding Claim 9, as evidenced by Lange, crosslinked portions of polymers are commonly referred to as “gels” (Page 488). Accordingly, the crosslinked particles of Eguchi are seen to necessarily contain a gel component in the absence of evidence to the contrary.
Claims 1, 3-5, 7, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka (US 2016/0075885 A1).
Regarding Claims 1, 3-5, and 7, Ishizuka teaches powder coating materials (Abstract) and describes examples where the coating materials comprise an acrylic binder derived from monomers comprising n-butyl acrylate (having side chains with an alkyl group having 4 or more carbon atoms) and hydroxyethyl methacrylate (hydroxyalkyl group) and a blocked polyisocyanate curing agent (¶ 226-231, 271-286). Small quantities of hydrophobic silica particles is added (¶ 155, 286), which are inorganic particles. 80 pbw of butyl acrylate is used relative to 403 pbw of total monomer (¶ 227), equivalent to 19.9 wt% of butyl acrylate units within the acrylic resin.
The embodiment of Ishikawa differs from the subject matter claimed in that a hydroxyalkyl group having 4 to 8 carbon atoms is not used. Ishikawa teaches a wide variety of hydroxyl-containing monomers can be used for creating acrylic binders, such as 2-hydroxybutyl methacrylate (¶ 56). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute the 2-hydroxyethyl methacrylate with monomers such as 2-hydroxybutyl methacrylate because doing so would predictably afford workable acrylic binders for use within powder coating compositions based on the teachings of Ishizuka. 2-hydroxybutyl methacrylate has a side chain of a hydroxyalkyl group with 4 carbon atoms and contains a secondary hydroxyl group. 
Further, the embodiment of Ishikawa differs from the subject matter claimed in that colorant is included (Table 1). However, Ishikawa teaches colorant can be omitted in instances where a transparent powder coating material is desired (¶ 11). Accordingly, it would have been obvious to one of ordinary skill in the art to omit colorants within Ishikawa’s compositions, thereby predictably affording workable transparent powder coating materials in accordance with the teachings of Ishikawa. 
Regarding Claim 8, Ishizuka teaches thermosetting resins can be used alone or in combinations of two or more types (¶ 81), thus suggesting embodiments possessing additional organic resin particles. 
Regarding Claim 15, the embodiment of Ishikawa differs from the subject matter claimed in that an alkyl group having 5 or more carbon atoms is not used. However, Ishikawa teaches several (meth)acrylate monomers are suitable inclusive of several that have alkyl groups of 5 or more carbon atoms (see for instance hexyl (meth)acrylate) (¶ 61). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute the butyl acrylate with monomers such as hexyl (meth)acrylate because doing so would predictably afford workable acrylic binders for use within powder coating compositions based on the teachings of Ishizuka.
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka (US 2016/0075885 A1) in view of Eguchi (EP 250183 A2).
The discussion regarding Ishizuka within ¶ 21-25 is incorporated herein by reference.
Regarding Claims 8 and 10, Ishizuka differs from the subject matter claimed in that the further inclusion of crosslinked/gel particles is not described. Eguchi teaches the incorporation of crosslinked polymer particles into coating powder compositions (Abstract; Page 3, Lines 1-6). Eguchi teaches the particles provide excellent appearance and improved weather resistance and hardness (Page 1, Lines 4-8). It would have been obvious to one of ordinary skill in the art to utilize the crosslinked polymers of Eguchi within the powder coating compositions of Ishizuka because doing so would provide excellent appearance and improved weather resistance and hardness as taught by Eguchi. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka (US 2016/0075885 A1) in view of Eguchi (EP0250183 A2) as evidenced by Lange (Colloid & Polymer Sci, 1986, 264, 488-493).
The discussion regarding Ishizuka and Eguchi within ¶ 27-28 is incorporated herein by reference.
Regarding Claim 9, as evidenced by Lange, crosslinked portions of polymers are commonly referred to as “gels” (Page 488). Accordingly, the crosslinked particles of Eguchi are seen to necessarily contain a gel component in the absence of evidence to the contrary.
Claims 1, 3-5, 7, 8, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi (EP 250183 A2) in view of Ishizuka (US 2016/0075885 A1).
Regarding Claims 1, 3-5, 8, and 10, Eguchi teaches coating powders (Abstract) derived from binder, hardener, and crosslinked polymer particles (Page 3, Lines 1-7). Eguchi teaches examples where the binder is an acrylic polymer derived from monomers comprising N-n-butoxymethyl acrylamide (containing side chain with an alkyl group of 4 carbon atoms) and 2-hydroxyethyl methacrylate (containing side chain with hydroxyl group) (Page 14, Line 23 to Page 15, Line 12; Examples 7-9). 20 pbw of N-n-butoxymethyl acrylamide is used relative to 100 pbw of monomer, equivalent to 20 wt% of N-n-butoxymethyl acrylamide units within the acrylic resin. Eguchi teaches a preference for blocked polyisocyanates when the binder resin contains hydroxyl groups (Page 7, Line 21-24; Claim 12). 
The embodiment of Eguchi differs from the subject matter claimed in that 2-hydroxyethyl methacrylate is not a hydroxyalkyl group having 4 to 8 carbons. Ishizuka is also directed toward powder coating materials (Abstract) and notes a wide variety of hydroxyl-containing monomers are known for creating acrylic binders, such as 2-hydroxybutyl methacrylate (¶ 56). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute the 2-hydroxyethyl methacrylate of Eguchi with monomers such as 2-hydroxybutyl methacrylate of Ishizuka because doing so would predictably afford workable acrylic binders for use within powder coating compositions based on the teachings of Ishizuka. 2-hydroxybutyl methacrylate has a side chain of a hydroxyalkyl group with 4 carbon atoms and contains a secondary hydroxyl group.
The embodiment of Eguchi also differs with respect to the subject matter claimed by further addition of titanium oxide pigment. However, Eguchi teaches pigments are optional (Page 3, Lines 1-7). Accordingly, it would have been obvious to one of ordinary skill in the art to omit the colorant/pigments within the compositions of Eguchi, thereby predictably affording workable colorless powder coating compositions in accordance with the teachings of Eguchi. 
Regarding Claim 7, the embodiment of Eguchi differs from the subject matter claimed in that a non-colorant inorganic particle is not further included. Ishizuka is also directed toward powder coating materials (Abstract) and notes inorganic particles can be added as external additive to prevent aggregation of powder particles, thereby affording films of high smoothness (¶ 154-158). It would have been obvious to one of ordinary skill in the art to utilize the inorganic particles of Ishizuka within the compositions of Eguchi because doing so would prevent aggregation of powder particles and increase smoothness as taught by Ishizuka. 
Regarding Claim 15, the embodiment of Eguchi differs from the subject matter claimed in that 2-hydroxyethyl methacrylate is not a hydroxyalkyl group having 5 or more carbons. Ishizuka is also directed toward powder coating materials (Abstract) and notes a wide variety of hydroxyl-containing monomers are known for creating acrylic binders, such as 6-hydroxyhexyl vinyl ether (¶ 56). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute the 2-hydroxyethyl methacrylate of Eguchi with monomers such as 6-hydroxyhexyl vinyl ether of Ishizuka because doing so would predictably afford workable acrylic binders for use within powder coating compositions based on the teachings of Ishizuka. 6-hydroxyhexyl vinyl ether has a side chain of an alkyl group with 6 carbon atoms.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi (EP 250183 A2) in view of Ishizuka (US 2016/0075885 A1) as evidenced by Lange (Colloid & Polymer Sci, 1986, 264, 488-493).
The discussion regarding Eguchi within ¶ 33-37 is incorporated herein by reference.
Regarding Claim 9, as evidenced by Lange, crosslinked portions of polymers are commonly referred to as “gels” (Page 488). Accordingly, the crosslinked particles of Eguchi are seen to necessarily contain a gel component in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive. 
Applicant argues ¶ 202-224 of Wilke indicates the powder slurry contains pigment/dye. Applicant also argues all the examples of Ishizuka contain colorant. This is not found persuasive as the section cited section within Wilkes indicates the compositions “may further comprise” additives such as pigment. The Examples cited do not contain colorant. With respect to Ishizuka, Ishizuka plainly indicates the colorant is optional at ¶ 11. 
Applicant urges the references teach away from omitting a colorant. In response, the claims are anticipated by Wilke. The question whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis. See MPEP 2131.05. Moreover with respect to Ishizuka, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEPE 2123(II). Therefore, Ishizuka is not teaching away from the omission of colorants.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764